WISE, Judge
(dissenting).
I dissent from the majority opinion remanding this case to the circuit court for that court to determine when Caddell’s offense occurred. Rule 32.3, Ala.R.Crim. P., provides that “The petitioner shall have the burden of pleading and proving by a preponderance of the evidence the facts necessary to entitle the petitioner to relief.” Because Caddell does not allege in his Rule 32 petition that his sentence is illegal and because the record before us does not affirmatively establish that Cad-dell’s sentence is illegal, I do not believe that this Court should remand this case for additional findings of fact, which may or may not entitle Caddell to relief. See Robinson v. State, 444 So.2d 884, 885 (Ala.1983) (“A reviewing court cannot predicate error on matters not shown by the record.”).
If Caddell’s sentence is, in fact, illegal, then Caddell may file another Rule 32 petition challenging the legality of his sen-fence. Claims involving unauthorized sentences are jurisdictional. See Hunt v. State, 659 So.2d 998, 999 (Ala.Crim.App.1994). Therefore, any claims regarding the legality of Caddell’s sentence would not be subject to the procedural bars of Rule 32.2, Ala.R.Crim.P. Based on the record before us, I would affirm the trial court’s denial of Caddell’s petition. Therefore, I must dissent.
BASCHAB, J., joins.